Citation Nr: 0018604	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a bilateral 
foot condition.

2. Entitlement to basic eligibility for a permanent and total 
disability rating for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which found no new and 
material evidence to reopen a claim of entitlement to service 
connection for a bilateral foot disorder and which denied 
entitlement to a nonservice-connected pension.  The veteran 
appealed the decisions to the Board which remanded the case 
to the RO in March 2000 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claims, the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  By an unappealed decision in August 1992, the RO denied 
entitlement to service connection for a bilateral foot 
disorder.

2.  Evidence associated with the claims file subsequent to 
the RO's August 1992 denial is not cumulative or redundant, 
but it does not bear directly and substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  There is no competent medical evidence either linking a 
left foot disorder with the veteran's period of service or 
showing that the veteran's preexisting right foot disorder 
was aggravated by service.

4.  The veteran served in the Army from May to June 1974.

5.  The veteran does not have at least 90 days of active 
military service during a period of war nor was the veteran 
discharged or released from service for a service-connected 
disability after serving during a period of war.


CONCLUSIONS OF LAW

1.  The RO's August 1992 decision denying entitlement to 
service connection for a bilateral foot disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder has not been submitted.  38 U.S.C.A. 
§  5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 1991); 38 
C.F.R. §§ 3.2, 3.3, 3.6, 3.159(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting the reopening of his claim for 
service connection for a bilateral foot disorder.  He also 
contends that he is entitled to a nonservice-connected 
pension.

New and material evidence issue

In August 1992 the RO considered and denied the veteran's 
claim of entitlement to service connection for a bilateral 
foot disorder.  The denial was based upon the RO's finding no 
medical evidence linking a left foot disorder to service or 
showing that a right foot disorder was aggravated in service.  
The August 1992 decision became final when the veteran 
declined to initiate an appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  The Board also 
notes that the RO denied similar claims in October 1974 and 
in October 1979.

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If VA finds evidence to be new and 
material it then determines whether the claim is well 
grounded.  Winters v. West, 12 Vet. App. 203, 206-07 (1999) 
(en banc).  VA then evaluates a well-grounded claim on the 
merits after ensuring fulfillment of the duty to assist.  
Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's August 1992 
decision included the veteran's service medical records, VA 
treatment records from November 1978 to February 1979 and 
from February to July 1985, and a June 1992 statement from 
the veteran's wife.  The SMRs disclose that an in-service 
reinjury of the veteran's right foot, fractured in a 
preservice gun accident, rendered him unfit for continuing 
Army duty.  There is no evidence of in-service aggravation of 
the preservice injury and no evidence of an in-service left 
foot injury.  The VA treatment records document occasional 
treatment for bilateral foot pain.  The statement from the 
veteran's wife asserts that the veteran's bilateral foot 
disorder was caused or worsened by service.

Evidence added after the August 1992 final decision consists 
of an August 1997 medical record documenting VA treatment of 
the veteran's right foot, a transcript of the veteran's 
October 1998 RO hearing testimony and his August 1999 written 
statement.  The veteran insisted that his right foot gunshot 
wound less than a year before his entry into service had 
healed completely before he entered the Army and that his 
current pain and disability resulted from in-service 
worsening of the injury.

The Board finds that the August 1999 VA treatment report, the 
veteran's RO hearing testimony and written statement are 
neither cumulative nor redundant because they were not 
associated with the claims file at the time of the August 
1992 rating decision.  However, such evidence is not new and 
material because it fails to provide evidence of a causal 
connection between a current left foot disorder and the 
veteran's period of active service and because it fails to 
demonstrate worsening of a previously existing foot disorder.  
Only the veteran and his wife assert as much.  However, 
because the veteran and his wife are lay persons with no 
medical training or expertise, their statements alone cannot 
constitute competent evidence of the required nexus or 
worsening.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that lay persons are not competent to 
offer medical opinions), nor do they provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Essentially, 
the Board finds that the recently submitted evidence that is 
not duplicative of previously considered evidence, does not 
bear directly and substantially upon the specific matter 
under consideration and by itself and in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing, the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for a bilateral foot disorder and that the 
RO's August 1992 decision remains final.

Nonservice-connected pension

Eligibility for VA pension benefits generally requires an 
initial showing that the claimant is a veteran who either 
served on active duty for at least 90 days during a period of 
war, or was separated from service because of a service-
connected disability after serving during a period of war.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (1999).  VA 
determination of whether a claimant's service meets these 
threshold requirements usually is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203 (1999); Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  A claim not supported by service 
department records showing threshold eligibility lacks legal 
merit or legal entitlement and is denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service department evidence includes the dates of the 
veteran's service and the reason for his discharge.  A copy 
of the veteran's Report of Separation from Active Duty (DD-
214) shows active Army duty from May to June 1974, 
constituting 22 days of "net service this period" and 
"total active service."  There is no other evidence of 
additional active service.  Service medical records document 
the veteran's discharge as unfit for service after reinjuring 
a right foot that had been fractured in a preservice shooting 
accident.  The veteran confirmed the preservice injury during 
his October 1998 RO hearing testimony.  There was no other 
basis for the Army's finding the veteran unfit for service.  
There is no evidence that the veteran's right foot disorder 
was or should have been service connected and no evidence of 
a left foot disorder in service.  The veteran has no service-
connected disorder.

In consideration of the foregoing, the Board finds that there 
is no evidence showing that the veteran served at least 90 
days of active duty during wartime or that he was discharged 
after wartime service because of a service-connected 
disability.  The Board also finds that he does not meet the 
threshold requirements for eligibility for VA pension 
benefits, and that his claim for entitlement to nonservice-
connected disability pension benefits lacks legal merit.  
Therefore, the Board is constrained to deny the veteran's 
claim for a nonservice-connected pension.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

